 


109 HR 4609 IH: High-Performance Buildings Act of 2005
U.S. House of Representatives
2005-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4609 
IN THE HOUSE OF REPRESENTATIVES 
 
December 16, 2005 
Mr. Smith of Washington (for himself, Mr. Lewis of Georgia, Mr. Blumenauer, Mr. Serrano, Mr. Markey, Mr. Brady of Pennsylvania, Mr. Pallone, Mr. Israel, Mr. Brown of Ohio, Mr. Kucinich, Mr. McDermott, Mr. Payne, Mr. Grijalva, Mr. Carnahan, Mr. Holt, Mr. Inslee, Mr. Nadler, Mr. Wexler, Mr. Baird, Mr. George Miller of California, and Mrs. Capps) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on Science, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To increase the use and research of sustainable building design technology, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the High-Performance Buildings Act of 2005. 
2.Including sustainable development in housing strategySection 105(b) of the Cranston-Gonzalez National Affordable Housing Act of 1990 (42 U.S.C. 12705(b)) is amended— 
(1)by striking and at the end of paragraph (19); 
(2)by striking the period at the end of paragraph (20) and inserting ; and; 
(3)and by inserting after paragraph (20) the following: 
 
(21)describe the jurisdiction’s strategies to encourage sustainable development for affordable housing, as measured by— 
(A)greater energy efficiency; 
(B)increased conservation and reuse of resources; 
(C)more effective use of existing infrastructure; and 
(D)such other criteria as the Secretary determines are in accordance with the purposes of this paragraph.. 
3.Grant program to increase sustainable low-income community development capacity 
(a)In generalThe Secretary of Housing and Urban Development may make grants to nonprofit organizations to use for any of the following purposes: 
(1)Training, educating, supporting, or advising an eligible community development organization in improving energy efficiency, resource conservation and reuse, and effective use of existing infrastructure in affordable housing and economic development activities in low-income communities. 
(2)Providing loans, grants, or predevelopment assistance to eligible community development organizations to carry out energy efficiency improvements, resource conservation and reuse, and effective use of existing infrastructure in affordable housing and economic development activities in low-income communities. 
(3)Such other purposes as the Secretary determines are in accordance with the purposes of this subsection. 
(b)Application requirementTo be eligible for a grant under this section, a nonprofit organization shall prepare and submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require. 
(c)Matching requirementA grant made under this section may not exceed the amount that the nonprofit organization receiving the grant certifies, to the Secretary, will be provided (in cash or in kind) from non-governmental sources to carry out the purposes for which the grant is made. 
(d)DefinitionsIn this section: 
(1)The term nonprofit organization has the meaning given such term in section 104 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12704).  
(2)The term eligible community development organization means— 
(A)a unit of general local government (as defined in section 104 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12704); 
(B)a community housing development organization (as defined in section 104 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12704); or 
(C)a tribal government (as defined in section 421 of the Congressional Budget Act of 1974 (2 U.S.C. 658). 
(3)The term low-income community means a census tract in which 50 percent or more of the households have an income which is less than 80 percent of the greater of— 
(A)the area median gross income for such year for the area in which such census tract is located; or 
(B)the median gross income for such year for the State in which such census tract is located. 
(e)Authorization of appropriationsThere are authorized to be appropriated to the Secretary to carry out this section $10,000,000 for each of fiscal years 2007 through 2011. 
4.Sustainable building instituteThe National Science Foundation Act of 1950 (42 U.S.C. 1861 et seq.) is amended by adding at the end the following: 
 
17.Sustainable building institute 
(a)EstablishmentThere is established within the Foundation a Sustainable Building Institute (hereinafter in this section referred to as the Institute). 
(b)Duties and functions 
(1)Undertaking and supporting research and other activitiesThe Institute shall undertake, or support through providing grants, loans, or other forms of assistance— 
(A)research regarding the relationships among indoor environmental quality, human health, and human productivity; and 
(B)research, development, and commercial application of energy efficiency and renewable energy technologies for buildings, including— 
(i)water heating systems and lighting systems; 
(ii)building insulation technology; 
(iii)technology and methods for improving the cost effectiveness of fuel cells; and 
(iv)technology and methods for reducing the installation costs of solar photovoltaic energy systems. 
(2)Consultation to avoid duplicationThe Institute shall consult with other Federal agencies to avoid duplication of activities authorized under this subsection.  . 
 
